       Case 3:19-cv-00135-HTW-LRA Document 1 Filed 02/20/19 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

UNITED STATES OF AMERICA,                                                             PLAINTIFF,


V.                                            CIVIL ACTION NO.                   3:19-cv-135-HTW-LRA
                                                                                 -----        -


ONE STAR ULTRASTAR .40 CALIBER
PISTOL WITH MAGAZINE, SERIAL
NUMBER 13607-95 and SEVEN ROUNDS
ASSORTED .40 CALIBER AMMUNITION,                                      DEFENDANT PROPERTY.

                   VERIFIED COMPLAINT FOR FORFEITURE IN REM

       Plaintiff United States of America, by and through the United States Attorney for the

Southern District of Mississippi and the undersigned Assistant United States Attorney, hereby

brings this verified complaint for forfeiture in rem and alleges the following in accordance with

Rule G(2) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions ("Supplemental Rule"). Fed. R. Civ. P. Supp. G(2).

                                  NATURE OF THE ACTION

       1.      This is a civil action in rem to forfeit and condemn to the use and benefit.of the

United States of America the following property: one (1) Star Ultrastar .40 caliber pistol with a

magazine, serial number 13607-95, and seven (7) rounds of assorted .40 caliber ammunition,

(hereinafter, collectively called the "Defendant Property"), all of which were involved in violations

of federal criminal laws.

       2.      The Defendant Property is subject to forfeiture under 18 U.S.C. § 924 and 28 U.S.C.

§ 2461 because the Defendant Property was used to facilitate violations of 18 U.S.C. § 1951(a)
       Case 3:19-cv-00135-HTW-LRA Document 1 Filed 02/20/19 Page 2 of 5



 (Interference   with Commerce by Threats or Violence), and 18 U.S.C. $ 92a(c)(lxAxiii)
 (Discharging Firearm during a Crime of Violence).'

                                   JURISDICTION AND \TENUE

        3.        This Court has subject-matter jurisdiction     of this civil action for    forfeiture

 commenced by the United States pursuant to 28 U.S.C. $$ 1345 and 1355(a), and over this particular

action under 28 U.S.C. $ 1331 and 18 U.S.C. 5 924.

        4.       This Court has in rem jurisdiction over the Defendant Property pursuant to 28

u.s.c. $ r3ss(b).

        5.       Venue is proper in this district pursuant to 28 U.S.C. $ 1355(b)(1) and 23 U.S.C.   g


1395(b) because the acts giving rise to this in rem forfeiture occurred in the Southern District    of
Mississippi, Northern Division, and the Defendant Property is located in this district.

                                   THE DEF'ENDANTS IN REM

        6.       The Defendant Property consists of the following: one (1) Star Ultrastar .40 caliber

pistol with a magazine, serial number 13607-95, and seven (7) rounds of assorted .40 caliber

ammunition, that were seized by the Jackson Police Department on January !5,2016, following

criminal acts that occurred within this district.

       7.        Pursuant to a joint federal-state investigation and in the interest of public safety,

Federal Bureau of Investigation ("FBI") Task Force Officer Curlene Bell took possession of the

Defendant Property on December 5,2018. The Defendant Property is currently in the custody and

management of the FBI in this district.

                            FACTS AND BASIS FOR FORFEITURE

       8.        The Defendant Property is subject to forfeiture pursuant to 18 U.S.C. 92a(d) and
                                                                                      $

28 U.S.C' 5 2461because the Defendant Property was used to facilitate violations of
                                                                                    18 U.S.C.       $
         Case 3:19-cv-00135-HTW-LRA Document 1 Filed 02/20/19 Page 3 of 5



 1951(a) (Interference with Commerce by Threats or Violence), and 18 U.S.C. 92a(cXlXAXiii)

(Discharging Firearm during a Crime of Violence).

          9.         Additionally, 18 U.S.C. $ 924(d)(1) provides that all provisions of the Internal

Revenue Code         of   1986 relating to the seizure, forfeiture, and disposition of firearms, as defined by

26 U.S.C. $ 5845(a), shall, so far as applicable, extend to seizures and forfeitures under l8 U.S.C.

5 e24.

          10. A detailed account of the facts and circumstances supporting                  the seizure and

forfeiture of the Defendant Property is set out in TFO Bell's declaration, which is attached hereto

as   Exhibit "A" and incorporated herein by reference.

         1   1.      The Defendant Property was in the possession of and used to facilitate the crimes

committed by Gino Banks, Devonta Jimmerson, Keshone McAllister, and Willie Evans, who are

all now felons based on their convictions for the underlying crimes.

                                             CLAIM FOR RELIEF
                                    (18 U.S.C. S 924 and 28 U.S.C. g 2461)

         12.         Paragraphs 1 through 11 above are incorporated by reference as though fully set

forth herein.

         13.        The Defendant Property is subject to seizure and forfeiture to the United States

pursuantto 18 U.S.C. $ 924(dX1), which authorizes the forfeiture of "[a]ny firearm or ammunition

involved in or used in . . . any violation of any other criminal law of the United States." 18 U.S.C.

$ 924(dX1)     .   See also 21 U.S.C. S 2461 (providing broader forfeiture authorization).


                                               PRAYER FOR RELIEF

         Plaintiff united states of America respectfully requests the following:

         a.         That the Clerk issue an arrest warrant in rem pursuant to Supplemental Rule

         G(3XbXi), which the Plaintiff will execute upon the Defendant Property pursuant to 28
         Case 3:19-cv-00135-HTW-LRA Document 1 Filed 02/20/19 Page 4 of 5



         U.S.C. $ 1355(d) and Supplemental Rule c(3Xc);

         b.       That notice of this action be given to all persons known or thought to have an

         interest in or right against the Defendant Property pursuant to Supplemental Rule G(4);

         c.       That the Court find and decree that the Defendant Property be forfeited and

         condemned     to the United   States of America;

         d.        That the Court award the United States its costs and disbursements in this action;

         and

                  All other relief in favor of the United   States that the Court deems   just and proper.



                                                            Respectfully submitted,

                                                            D. MICHAEL HURST, JR.
                                                            United States Attorney



Dated:   r         fQ-, zotO
             earuary


                                                            Assistant United States Attomey
                                                            \MA BarNumber 33907
                                                            501 E. Court Street, Suite 4.430
                                                            Jackson, Mississippi 39201
                                                            Telephone: (601) 965-4480
                                                            Email : Marc.Perez@usdoj gov
                                                                                      .




                                                    4
       Case 3:19-cv-00135-HTW-LRA Document 1 Filed 02/20/19 Page 5 of 5



                                           YERIT'ICATION

        I, Curlene Bell, hereby veri$ and declare under penalty ofperjury that the following is true

and correct to the best of my knowledge.

        I am a Task Force Officer with the Federal Bureau of Investigation (FBI). I have read the

foregoing Verified Complaint for Forfeiture In Remand know the contents thereof, and I verifu

that the factual information contained therein is true and correct to the best of my knowledge,

except that those matters not within my own personal knowledge are alleged on information and

belief, and as to those matters I believe them to be true.

       The sources of my knowledge and information and the grounds of my belief are the official

files and records of the United States of Americ4 information supplied to me by other law

enforcement ofEcers, as well as my investigation ofthis case, togetherwith others, ,ts an FBI Task

Force Officer.

       Dated this the   fr   a"tof   February, 2019.




                                               Curlene Bell
                                               Task Force Officer
                                               Federal Bureau of Investigations
Case 3:19-cv-00135-HTW-LRA Document 1-1 Filed 02/20/19 Page 1 of 5
Case 3:19-cv-00135-HTW-LRA Document 1-1 Filed 02/20/19 Page 2 of 5
Case 3:19-cv-00135-HTW-LRA Document 1-1 Filed 02/20/19 Page 3 of 5
Case 3:19-cv-00135-HTW-LRA Document 1-1 Filed 02/20/19 Page 4 of 5
Case 3:19-cv-00135-HTW-LRA Document 1-1 Filed 02/20/19 Page 5 of 5
                                 Case 3:19-cv-00135-HTW-LRA Document 1-2 Filed 02/20/19 Page 1 of 1
     \JS44      (Rev. l2l07)
                                                                                        CTVIL COVER SHEET
                                                                                                                                                                             3:19-cv-135-HTW-LRA
 the civil docket sheet. (sEE tNSTni-l-CuoNs bN                       rnr    REVERSE oF TIIE FORM.)

 I. (a) PLAINTIFFS                                                                                                             DEFENDANTS
     United States of America                                                                                                  1 Star Ultraslar .40 Caliber Pistol with Magazine, Serial #
                                                                                                                               13607-95 and 7 Rounds Assorted .40 Catiber Ammunition
          (b)       County ofResidence ofFirst Listed Plaintiff                                                                County of Residence of First Listed          Defendant Hinds COUnty
                                           (EXCEPT rN U.S. PLATNTIFF CASES)                                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                         NOTE: IN LAND CONDEMNATION CASES,                    USE THE LOCATION oF THE
                                                                                                                                                   LAND INVOLVED.

          (C) afiomey's        (Fim Nme,      Arl<iress, mrl Telephone      Nmber)                                             Attomeys (If Krom)
     Marc A. Perez, U.S. Attorney's Office
     501 East Court Street, Suite 4.430, Jackson, MS 39201 (601) 965-4480


 II.       BASIS OF JURISDICTION                                (place   m "X" in one   tsox   onty)           III.    CITIZENSHIP oF PRINCIPAL                                PARTIES@race an'x"             in one Box for plaintiff
                                                                                                                            (For Diversity Cmes OnJy.;                                               md One Box for Defendmt)
[1           U.S.   Govement                    O3       Federal Question                                                                               PTF Df,F                                                   PTF Df,F
                Plaintiff                                   (U.S. Govement Not a Ptrty)                            Citizen ofThis State                 n I D 1 IncorporatedorPrincipaJPlace A 4                                   A4
                                                                                                                                                                            ofBusiness In This State

D     2      U.S.   Govement                    J   4     Diversity                                                CitizenofAaotherState J2                       A     2   IncorporatedazdPrincipalPlace            il 5          O    5
                Defendmt                                                                                                                                                       ofBusiness In Another State
                                                            (Indicate Citizenship ofParties in ltem III)

                                                                                                                   CitizenorSubjectofa D3                         3     3   ForeignNation                            A6            06



D I l0 Insumce                                  PERSONALINJURY PERSONALINJURY                                     il   610 Agriculture                          422 Appeal 28 USC 158            o     400 State Reapportioronent
o     120    Muine                               310 Airplme          f, 362 Personal Injury -                    O    620 Other Food & Drug                    423 Withdrawal                   D 410 Antitrut
D 130 Miller Act                                315 Airplme Product          Med. Malpmctice                      O    625 Drug Related Seime                       28 USC 157                   D 430 Banks md       Baling
o     I   40 Negotiable     Instment                 Liability        3 365 Personal Injury -                                ofProperqr 2l USC 881                                               o     450 Comerce
D     150 Recovery       of Overpalment         320 Assault, Libel &         Product Liability                         630   Liquor Laws                                                         D     460 Deportation
            & Enforcement of                         Slmder           O 368 Asbestos Personal                          640   R.R. & Truck                       820 Copyrights                         470 Racketeer Influenced     md
D     l5l Medicae Act                           330 Federal Employer'        InjuryProduct                             650   Airline Regs.                      830 Patent                                 Compt Orgmiations
il    I   52 Recovery of Defaulted                   Liabili6,               Liability                                 660 Occupational                         840 Tradernrk                          480 Consmer Credit
             Student Loms                       340Muine               PERSONALPROPIRTY                                    Safety/Health                                                               490 Cable/Sat TV
            (Excl. Veterms)                     345MuineProduct D 3T0OtherFraud                                        690 Other                                                                       810 Selective Senice
D     I   53 Recorery of Overpa)anent                Liability        E 371 Truth in Lending                                                                                                           850 Secuities/Comodities/
      of Veterm's Benefits                      350 Motor Vehicle     n 380 Otherpersonal                              7I   0 Fair Labor Stmdards               861 HrA (139str)                           Exchuge
o     Stockholders' Suits
      160                                       355 Motor Vehicle           Property Dmage                                   Act                           il   862 Black Lmg (923)                    875 Customer Challenge
o 190 Other Contract                                Product LiabiliS, D 385 Property Dmage                             720 Labor,Mgmt. Relations           i    863 DIwC/DIww (a05(g))                     12 usc 3410
D 195 Contract Product Liability                360 Other Personal          Product Liability                     O    730 Labor&4gnt.Reporting            D    864 SSID Title XVI                     890 Other Statutory Actions
      196                                                                                                                 & Disclosue Act                                                              891 Agricultural Acts
                                                                                                                       740 Railway Labor Act                                                          892 Economic Stabilization Act
O    210 Lmd Condem                             441Yoting                            510 Motions to Vacate             790 Other Labor Litigation          D    870 Tues (U.S.   Plaintiff            893 Enviromental Matters
fl   220 Forecloswe                             442 Emplolment                           Sentence                      791 Empl. Ret. Inc.                            or Defendmt)                    894 Energy Allocation Act
il   230 Rent Lease & Ejec[nent                 443 Housing/                         Habeas Corpus:                          Security Act                       871   IRS-Third Party                 895 Freedom of Infomation
D    240 Torts to Lmd                              Accomodations                     530   Geneml                                                                     26 USC 7609                         Act
O    245 Tort Product Liability                 444 Welfae                           535   Death P€nalO/                                                                                              9OOAppeal of Fee Detemination
tr   290 All Other Real Property            O   445 Amer. w/Disabilities -           540   Mmdmus & Other                                                                                                 Under Equal Access
                                                     Emplo)anent                     550   Civil Rights           fl   463 Habem Corpus -                                                                 to Justice
                                            O   446 Amer. w/Disabilities -           555   Prison Condition               Alien Detainee                                                              950 Constitutionality   of
                                                     Other                                                        D    465 Other Imnigration                                                              State Statutes
                                            O   440 OtherCivil Rights                                                       Actions




V. ORIGIN                         (Place   m'X"     in One Box Only)                                                                                                                                             Appeal to District
X    I      original
            Proceeding
                               O2Removedfrom il3                                Remanded from              [   4 Reinstatedor E '.                 Transferred liom
                                                                                                                                                   another district         il 6     Multidistrict      J- 1t    Judse from
                                       State Court                              Appellate Court                  Reopened                                                            Litigation                  MaEistrate

                                                    Cite the U.S. Civil Statute under which you are            fitine (Do not         cite   jurisdictiora- statutes ,"less Aive"Sty;-
                                                    '18 U.S.C. 924 and 28 U.S.C.                          246i
VI.        CAUSE OF ACTION Brief
                                 description                          of cause
                                                    Civil forfeiture of 1 Star Ultrastar .40 Caliber Pistol and ammuntion seized from Gino Banks, et al.
VII.        REQUESTED IN                                CHECKIF THIS IS A CLASS ACTION                   DEMAND $                        CHECK YES only if demanded in complaint:
            COMPLAINT:                                  UNDER F.R.C.P. 23
                                                                                                                                                                        JURYDEMAND: O Yes dNo
vrrr.        RELATED CASE(S)
                                                        (See iustmctions):
             IF ANY                                                             JUDGE                                                                           DOCKETNUMBER
DATE                                                                                 SIGNATURE OF ATTORNEY OF RECORD

                                                                                 /s/ Marc A.


 RECEIPT #                             AMOt]NT                                        APPLYING IFP                                                                                   MAG. JUDGE
